Exhibit 10.2

EXECUTION VERSION

ARDELYX, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is made as of June 2, 2015 (the
“Effective Date”), by and among Ardelyx, Inc., a Delaware corporation (the
“Company”), and each of those persons and entities, severally and not jointly,
listed as a Purchaser on the Schedule of Purchasers attached as Exhibit A hereto
(the “Schedule of Purchasers”). Such persons and entities are hereinafter
collectively referred to herein as “Purchasers” and each individually as a
“Purchaser.”

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:

SECTION 1. AUTHORIZATION OF SALE OF SECURITIES.

The Company has authorized the sale and issuance of 7,242,992 shares of its
Common Stock, par value $0.0001 per share (the “Common Stock”) and warrants in
the form of Exhibit B hereto to purchase an aggregate of 2,172,899 shares of
Common Stock (each a “Warrant” and collectively the “Warrants”), on the terms
and subject to the conditions set forth in this Agreement. The shares of Common
Stock sold hereunder at the Closing (as defined below) shall be referred to as
the “Shares.” The Shares and the Warrants are referred to collectively as the
“Securities.”

SECTION 2. AGREEMENT TO SELL AND PURCHASE THE SECURITIES.

2.1 Sale of Securities. At the Closing (as defined in Section 3), the Company
will sell to each Purchaser, and each Purchaser will purchase from the Company,
(a) the number of Shares set forth opposite such Purchaser’s name on the
Schedule of Purchasers at a purchase price of $10.70 per Share and (b) a Warrant
to purchase the number of shares of Common Stock set forth opposite such
Purchaser’s name on the Schedule of Purchasers (such shares of Common Stock, the
“Underlying Shares”), which Warrant shall have an exercise price equal to $13.91
per Underlying Share, and which Warrant shall have a purchase price equal to
$0.125 per Underlying Share underlying such Warrant. The aggregate purchase
price for the Shares and Warrants purchased by each Purchaser is set forth
opposite such Purchaser’s name on the Schedule of Purchasers.

2.2 Separate Agreement. Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Securities that appear on the Schedule of
Purchasers that relate to such Purchaser. The Company’s agreement with each of
the Purchasers is a separate agreement, and the sale of Securities to each of
the Purchasers is a separate sale. The obligations of each Purchaser hereunder
are expressly not conditioned on the purchase by any or all of the other
Purchasers of the Securities such other Purchasers have agreed to purchase.



--------------------------------------------------------------------------------

SECTION 3. CLOSING AND DELIVERY.

3.1 Closing. The closing of the purchase and sale of the Securities (which
Securities are set forth in the Schedule of Purchasers) pursuant to this
Agreement (the “Closing”) shall be held on June 4, 2015 at the offices of
Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California 94025, or on such
other date and place as may be agreed to by the Company and the Purchasers. At
or prior to the Closing, each Purchaser shall execute any related agreements or
other documents required to be executed hereunder, dated as of the date of the
Closing (the “Closing Date”).

3.2 Issuance of the Securities at the Closing. At the Closing, the Company shall
issue or deliver to each Purchaser (a) evidence of a book entry position
evidencing the Shares purchased by such Purchaser hereunder, registered in the
name of such Purchaser, or in such nominee name(s) as designated by such
Purchaser, representing the number of Shares to be purchased by such Purchaser
at such Closing as set forth in the Schedule of Purchasers against payment of
the purchase price for such Shares and (b) a Warrant registered in the name of
such Purchaser, or in such nominee name(s) as designated by such Purchaser,
representing the number of Underlying Shares as set forth in the Schedule of
Purchasers. The name(s) in which the shares and Warrant are to be issued to each
Purchaser are set forth in the Purchaser Questionnaire and the Selling
Stockholder Notice and Questionnaire in the form attached hereto as Appendix I
and II (the “Purchaser Questionnaire” and the “Selling Stockholder
Questionnaire”, respectively), as completed by each Purchaser, which shall be
provided to the Company no later than the Closing Date. The Warrants shall be
delivered to each Purchaser promptly following the Closing Date, but in any
event within 10 business days following the Closing Date.

3.3 Delivery of the Registration Rights Agreement. At the Closing, the Company
and each Purchaser shall execute and deliver the Registration Rights Agreement
in the form attached hereto as Appendix III (the “Registration Rights
Agreement”), with respect to the registration of the Shares and the Underlying
Shares under the Securities Act of 1933, as amended (the “Securities Act”).

3.4 Delivery of Lock-Up Agreement. At the Closing, the Company shall deliver
Lock-Up Agreements, in form and substance reasonably acceptable to the
Purchasers (the “Lock-Up Agreement”) executed by each person listed on Exhibit C
hereto, and each such Lock-Up Agreement shall be in full force and effect on the
Closing Date.

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof to, and covenants
with, the Purchasers as follows:

4.1 Organization and Standing. The Company (i) has been duly incorporated and is
validly existing as a corporation in good standing under the laws of Delaware,
has with full

 

2



--------------------------------------------------------------------------------

corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as presently conducted, and
(ii) is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except in the case of clause (ii) above, to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to result in
(i) a material adverse effect on the validity or enforceability of this
Agreement, (ii) a material adverse effect on the condition (financial or
otherwise), earnings, business or properties of the Company, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect its
obligations under this Agreement (any of (i), (ii) or (iii)) (a “Material
Adverse Effect”). The Company has no subsidiaries.

4.2 Corporate Power; Authorization. The Company has all requisite corporate
power and authority, and has taken all requisite corporate action, to execute
and deliver this Agreement, the Warrants and the Registration Rights Agreement
(as defined below and collectively, the “Transaction Documents”), sell and issue
the Securities and carry out and perform all of its obligations under the
Transaction Documents. Each Transaction Document constitutes the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by equitable principles generally,
including any specific performance and (iii) with respect to the Registration
Rights Agreement, as rights to indemnity or contribution may be limited by state
or federal laws or public policy underlying such laws.

4.3 Issuance and Delivery of the Securities. The Securities have been duly
authorized and, when issued and paid for in compliance with the provisions of
this Agreement, will be validly issued, fully paid and nonassessable. The
Underlying Shares have been duly authorized and, upon exercise of the Warrants
in accordance with their terms, including payment of the exercise price
therefore, will be validly issued, fully paid and nonassessable. Assuming the
accuracy of the representations made by each Purchaser in Section 5, the offer
and issuance by the Company of the Securities is exempt from registration under
the Securities Act.

4.4 SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d)
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
becoming subject to the requirements of the Exchange Act. As of their respective
filing dates (or, if amended prior to the date of this Agreement, when amended),
all documents filed by the Company with the Commission (the “SEC Documents”)
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder. None of the
SEC Documents as of their respective dates contained any untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the SEC Documents (the “Financial Statements”) present
fairly the financial condition, results of operations and cash flows of the
Company as of the dates and for the periods indicated, comply as to form with
the applicable accounting requirements of the Act and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved (except as otherwise noted therein).

 

3



--------------------------------------------------------------------------------

Ernst & Young LLP, who have certified certain financial statements of the
Company delivered their report with respect to the audited consolidated
financial statements and schedules included in the SEC Documents, are
independent public accountants with respect to the Company within the meaning of
the Act and the applicable published rules and regulations thereunder.

4.5 Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of common stock and 5,000,000 shares of undesignated
Preferred Stock. As of the Effective Date, there are no shares of Preferred
Stock issued and outstanding and there are 18,651,835 shares of Common Stock
issued and outstanding, of which no shares are owned by the Company. There are
no other shares of any other class or series of capital stock of the Company
issued or outstanding. The Company has no capital stock reserved for issuance,
except that, as of the Effective Date, there are (i) 2,973,599 shares of Common
Stock reserved for issuance pursuant to the Company’s stock incentive plans, of
which 1,231,671 shares are issuable upon the exercise of stock options
outstanding on the date hereof and (ii) 369,040 shares of Common Stock reserved
for issuance pursuant to the Company’s employee stock purchase plan. There are
no bonds, debentures, notes or other indebtedness having general voting rights
(or convertible into securities having such rights) (“Voting Debt”) of the
Company issued and outstanding. Except as stated above, there are no existing
options, warrants, calls, subscriptions or other rights, agreements,
arrangements or commitments relating to the issued or unissued capital stock of
the Company, obligating the Company to issue, transfer, sell, redeem, purchase,
repurchase or otherwise acquire or cause to be issued, transferred, sold,
redeemed, purchased, repurchased or otherwise acquired any capital stock or
Voting Debt of, or other equity interest in, the Company or securities or rights
convertible into or exchangeable for such shares or equity interests or
obligations of the Company to grant, extend or enter into any such option,
warrant, call, subscription or other right, agreement, arrangement or
commitment. The issuance of Common Stock or other securities pursuant to any
provision of this Agreement or the Warrant will not give rise to any preemptive
rights or rights of first refusal on behalf of any Person or result in the
triggering of any anti-dilution rights. There are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act.

4.6 Litigation. No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its property is pending or, to the best knowledge of the Company, threatened
that will have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business.

4.7 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement or the Registration Rights Agreement except for (a) the filing of
a Form D with the Commission under the Securities Act and compliance with the
securities and blue sky laws in the states and other jurisdictions in which
shares of Common Stock are offered and/or sold, which compliance will be
effected in accordance with such laws, (b) the approval by the NASDAQ Global
Market of the listing of the Shares and the Underlying Shares and (c) the filing
of one or more registration statements and all amendments thereto with the
Commission as contemplated by the Registration Rights Agreement.

 

4



--------------------------------------------------------------------------------

4.8 No Default or Consents. Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Securities and the Underlying Shares) will
conflict with, result in a breach or violation of, or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to,
(i) the charter or by-laws of the Company, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which the
Company is a party or bound or to which its or their property is subject, or
(iii) any statute, law, rule, regulation, judgment, order or decree applicable
to the Company of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its properties, except in the case of clauses (ii) and
(iii) above, for any conflict, breach or violation of, or imposition that would
not, individually or in the aggregate, have a Material Adverse Effect.

4.9 No Material Adverse Change. Since March 31, 2015, there have not been any
changes in the authorized capital, assets, liabilities, financial condition,
business, Material Agreements or operations of the Company from that reflected
in the Financial Statements except changes in the ordinary course of business
which have not been, either individually or in the aggregate, materially adverse
to the business, properties, financial condition or results of operations of the
Company.

4.10 No General Solicitation. Neither the Company nor any Person acting on its
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D promulgated under the Securities Act) in
connection with the offer or sale of the Securities.

4.11 No Integrated Offering. Neither of the Company or any Person acting on its
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any Company security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) of the Securities
Act or require registration of any of the Securities under the Securities Act or
cause this offering of the Securities to be integrated with prior offerings by
the Company for purposes of the Securities Act.

4.12 Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company and any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith, including,
without limitation, Section 402 relating to loans.

4.13 Intellectual Property. The Company owns, possesses, licenses or has other
rights to use, on reasonable terms, all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of the Company’s business as now conducted or as proposed in the SEC Documents
to be conducted (the “Company Intellectual Property”). To the knowledge of the
Company, there are no rights of third parties to any Company Intellectual
Property, other than as licensed by the Company. To the knowledge of the
Company, there is no infringement by third parties of any Company Intellectual
Property. There is no pending or, to the Company’s

 

5



--------------------------------------------------------------------------------

knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any Company Intellectual Property. There is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any Company Intellectual
Property. There is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others that the Company infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others. The Company is not aware of any facts required to be disclosed
to the U.S. Patent and Trademark Office (“USPTO”) which have not been disclosed
to the USPTO and which would preclude the grant of a patent in connection with
any patent application of the Company Intellectual Property or could form the
basis of a finding of invalidity with respect to any issued patents of the
Company Intellectual Property.

4.14 Compliance with NASDAQ Continued Listing Requirements. The Company is in
compliance with applicable NASDAQ continued listing requirements. There are no
proceedings pending or, to the Company’s knowledge, threatened against the
Company relating to the continued listing of the Common Stock on NASDAQ and the
Company has not received any notice of, nor to the Company’s knowledge is there
any reasonable basis for, the delisting of the Common Stock from NASDAQ.

4.15 Disclosure. The Company understands and confirms that the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company. To the knowledge of the executive officers of the Company, all due
diligence materials regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company to the Purchasers
upon their request are, when taken together with the SEC Documents and the
Schedule of Exceptions, true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

4.16 Contracts. Each franchise, contract or other document of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents under the Securities Act and the rules and regulations
promulgated thereunder (collectively, the “Material Contracts”) is so described
or filed.

4.17 Properties and Assets. The Company owns or leases all such properties as
are necessary to the conduct of its operations as presently conducted.

4.18 Compliance. Except as would not, individually or in the aggregate, result
in a Material Adverse Effect: (i) the Company is and has been in compliance with
statutes, laws, ordinances, rules and regulations applicable to the Company for
the ownership, testing, development, manufacture, packaging, processing, use,
labeling, storage, or disposal of any product manufactured by or on behalf of
the Company or out-licensed by the Company (a “Company Product”), including
without limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301,
et seq., the Public Health Service Act, 42 U.S.C. § 262, similar laws of other
governmental entities and the regulations promulgated pursuant to such laws
(collectively, “Applicable Laws”); (ii) the Company possesses all licenses,
certificates, approvals, authorizations, permits and supplements or amendments
thereto required by any such Applicable

 

6



--------------------------------------------------------------------------------

Laws and/or for the ownership of its properties or the conduct of its business
as it relates to a Company Product and as described in the SEC Documents
(collectively, “Authorizations”) and such Authorizations are valid and in full
force and effect and the Company is not in violation of any term of any such
Authorizations; (iii) the Company has not received any written notice of adverse
finding, warning letter or other written correspondence or notice from the U.S.
Food and Drug Administration (the “FDA”) or any other governmental entity
alleging or asserting noncompliance with any Applicable Laws or Authorizations
relating to a Company Product; (iv) the Company has not received written notice
of any ongoing claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any governmental entity or third
party alleging that any Company Product, operation or activity related to a
Company Product is in violation of any Applicable Laws or Authorizations or has
any knowledge that any such governmental entity or third party is considering
any such claim, litigation, arbitration, action, suit, investigation or
proceeding, nor, to the Company’s knowledge, has there been any noncompliance
with or violation of any Applicable Laws by the Company that would reasonably be
expected to require the issuance of any such written notice or result in an
investigation, corrective action, or enforcement action by the FDA or similar
governmental entity with respect to a Company Product; (v) the Company has not
received written notice that any governmental entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations or
has any knowledge that any such governmental entity has threatened or is
considering such action with respect to a Company Product; and (vi) the Company
has filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete, correct and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission). To the Company’s knowledge, neither the Company nor any of its
directors, officers, employees or agents, has made, or caused the making of, any
false statements on, or material omissions from, any other records or
documentation prepared or maintained to comply with the requirements of the FDA
or any other governmental entity.

4.19 Taxes. The Company has filed all tax returns that are required to be filed
or has requested extensions thereof (except in any case in which the failure so
to file would not have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as contemplated in the
SEC Documents) and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as contemplated in the SEC Documents.

4.20 Transfer Taxes. There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Securities.

 

7



--------------------------------------------------------------------------------

4.21 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.

4.22 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are
reasonable and customary in the business in which it is engaged; all policies of
insurance and fidelity or surety bonds insuring the Company or its businesses,
assets, employees, officers and directors are in full force and effect; the
Company is in compliance with the terms of such policies and instruments in all
material respects; and there are no claims by the Company under any such policy
or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; the Company has not been refused
any insurance coverage sought or applied for; and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.

4.23 Price of Common Stock. The Company has not taken, directly or indirectly,
any action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Shares, Underlying Shares and the Warrants.

4.24 Governmental Permits, Etc. The Company possesses all licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct its business, and the Company has not received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business.

4.25 Internal Control over Financial Reporting; Sarbanes-Oxley Matters. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal controls over
financial reporting are effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and the Company is not aware of any material weakness in its internal
controls over financial reporting. The Company maintains “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are effective.

4.26 Foreign Corrupt Practices. The Company is not nor, to the knowledge of the
Company, any director, officer, agent, or employee of the Company is aware of or
has taken any

 

8



--------------------------------------------------------------------------------

action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company.

4.27 Labor. No labor problem or dispute with the employees of the Company exists
or, to the knowledge of the Company, is threatened, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its
principal suppliers or contractors, that could have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business,
except as contemplated in the SEC Documents.

4.28 ERISA. None of the following events has occurred or exists: (i) a failure
to fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur:
(i) a material increase in the aggregate amount of contributions required to be
made to all Plans in the current fiscal year of the Company compared to the
amount of such contributions made in the most recently completed fiscal year of
the Company; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Company compared to the amount of such obligations in the
most recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that could have a Material
Adverse Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Company related to their employment that could have a Material
Adverse Effect. For purposes of this paragraph, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company may have any liability.

4.29 Environmental Laws. The Company (i) is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received and is in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
business and (iii) has not received notice of any actual or potential liability
under any environmental law, except where such non-compliance with Environmental
Laws, failure to receive required permits, licenses or other approvals, or
liability would not, individually or in the

 

9



--------------------------------------------------------------------------------

aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. The Company has not been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

4.30 Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

4.31 OFAC. The Company is not nor, to the knowledge of the Company, any
director, officer, agent or employee of the Company (i) is currently subject to
any sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanction Persons”) or (ii) will, directly or indirectly, use
the proceeds of this offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). The Company is not nor, to the knowledge of the Company, any
director, officer, agent, or employee of the Company or any of its subsidiaries,
is a person that is, or is 50% or more owned or otherwise controlled by a person
that is: (i) the subject of any Sanctions; or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions that broadly prohibit dealings with that country or territory
(currently, Cuba, Iran, North Korea, Sudan, and Syria) (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”). Except as has been
disclosed to the Purchasers or is not material to the analysis under any
Sanctions, the Company has not engaged in any dealings or transactions with or
for the benefit of a Sanctioned Person, or with or in a Sanctioned Country, in
the preceding 3 years, nor does the Company have any plans to increase its
dealings or transactions with Sanctioned Persons, or with or in Sanctioned
Countries.

4.32 Compliance in Clinical Trials. The clinical studies and tests conducted by
the Company or on behalf of the Company, have been and, if still pending, are
being conducted in all material respects pursuant to all Applicable Laws and
Authorizations; the descriptions of the results of such clinical studies and
tests contained in the SEC Documents are accurate and complete in all material
respects and fairly present the data derived from such clinical studies and
tests; the Company is not aware of any clinical studies or tests, the results of
which the Company believes reasonably call into question the research,
nonclinical or clinical study or test results described or referred to in the
SEC Documents when viewed in the context in which such results are described;
and the Company has not received any written notices or correspondence from any
governmental entity requiring the termination, suspension or material
modification of any clinical study or test conducted by or on behalf of the
Company.

 

10



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

5.1 Each Purchaser, severally and not jointly, represents and warrants to and
covenants with the Company that:

(a) Such Purchaser (if an entity) is a validly existing corporation, limited
partnership or limited liability company and has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations hereunder and thereunder, and to invest in the
Securities pursuant to this Agreement.

(b) Such Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Securities and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby. Such Investor has had an
opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Securities, and has conducted and completed its own independent
due diligence. Such Purchaser acknowledges that the Company has made available
the SEC Documents. Based on the information such Purchaser has deemed
appropriate, and without reliance upon any Placement Agent, it has independently
made its own analysis and decision to enter into the Transaction Documents. Such
Purchaser is relying exclusively on its own sources of information, investment
analysis and due diligence (including professional advice it deems appropriate)
with respect to the execution, delivery and performance of the Transaction
Documents, the Securities and the business, condition (financial and otherwise),
management, operations, properties and prospects of the Company, including but
not limited to all business, legal, regulatory, accounting, credit and tax
matters.

(c) The Securities to be received by such Purchaser hereunder will be acquired
for such Purchaser’s own account, not as nominee or agent, and not with a view
to the resale or distribution of any part thereof in violation of the Securities
Act, and such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Such Purchaser is
not a broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered. Such Purchaser
understands that the Securities are characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the securities purchased hereunder except in
compliance with the Securities Act, applicable blue sky laws, and the rules and
regulations promulgated thereunder.

 

11



--------------------------------------------------------------------------------

(d) Such Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act. Such Purchaser has determined based on its own
independent review and such professional advice as it deems appropriate that its
purchase of the Securities and participation in the transactions contemplated by
the Transaction Documents (i) are fully consistent with its financial needs,
objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to such
Purchaser, (iii) have been duly authorized and approved by all necessary action,
(iv) do not and will not violate or constitute a default under such Purchaser’s
charter, by-laws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Purchaser is bound and
(v) are a fit, proper and suitable investment for such Purchaser,
notwithstanding the substantial risks inherent in investing in or holding the
Securities.

(e) The execution, delivery and performance by such Purchaser of the Transaction
Documents to which such Purchaser is a party have been duly authorized and each
has been duly executed and when delivered will constitute the valid and legally
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.

(f) Purchaser is not a broker or dealer registered pursuant to Section 15 of the
Exchange Act (a “registered broker-dealer”) and is not affiliated with a
registered broker dealer. Purchaser is not party to any agreement for
distribution of any of the Securities.

(g) Purchaser shall have completed or caused to be completed and delivered to
the Company at no later than the Closing Date, the Purchaser Questionnaire and
the Selling Stockholder Questionnaire for use in preparation of the Registration
Statement, and the answers to the Purchaser Questionnaire and the Selling
Stockholder Questionnaire are true and correct in all material respects as of
the date of this Agreement and will be true and correct as of the Closing Date
and the effective date of the Registration Statement; provided that the
Purchasers shall be entitled to update such information by providing notice
thereof to the Company before the effective date of such Registration Statement.

(h) Such Purchaser understands that no United States federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Securities.

(i) Such Purchaser has no present intent to effect a “change of control” of the
Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.

(j) Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.

 

12



--------------------------------------------------------------------------------

(k) Such Purchaser did not learn of the investment in the Securities as a result
of any general solicitation or general advertising.

(l) Such Purchaser’s residence (if an individual) or offices in which its
investment decision with respect to the Securities was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.

(m) Such Purchaser (including any person controlling, controlled by, or under
common control with such Purchaser, as the term “control” is defined pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the “HSR Act”)) in connection with the consummation of
the transactions contemplated by this Agreement will not be required to and will
not complete a filing with the U.S. government pursuant to the HSR Act.

5.2 Other than consummating the transactions contemplated hereunder, such
Purchaser has not, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, directly or indirectly executed any purchases
or sales, including all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock) (“Short Sales”), of the
securities of the Company during the period commencing as of the time that such
Purchaser was first contacted by the Company, Leerink Partners LLC or any other
person regarding the transactions contemplated hereby and ending immediately
prior to the Effective Date. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

5.3 Purchaser understands that nothing in this Agreement or any other materials
presented to Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the
Securities.

 

13



--------------------------------------------------------------------------------

5.4 Legends.

(a) Purchaser understands that, until such time as the Shares have been sold
pursuant to the Registration Statement or the Securities may be sold pursuant to
Rule 144 under the Securities Act (“Rule 144”) without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the book entry notations evidencing the Shares and the Underlying Shares may
bear one or more legends in substantially the following form and substance:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS
AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

It is understood that the Warrants may bear one or more legends in substantially
the following form and substance:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 

14



--------------------------------------------------------------------------------

In addition, book entry notations representing the Securities or the Underlying
Shares may contain:

(i) Any legend required by the laws of the State of California, including any
legend required by the California Department of Corporations.

(ii) Any legend required by the blue sky laws of any other state to the extent
such laws are applicable to the sale of such Securities or Underlying Shares
hereunder.

(iii) A legend regarding affiliate status of the Purchasers set forth in
Schedule 1 hereto, in the form included therein.

(b) The Company agrees that at such time as such legend is no longer required
under this Section, it will, no later than three business days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Shares or Underlying Shares, as applicable and if such
Shares are certificated, issued with a restrictive legend, together with such
representations and covenants of such Purchaser or such Purchaser’s executing
broker as the Company may reasonably require in connection therewith, deliver or
cause to be delivered to such Purchaser a book entry position representing such
shares that is free from any legend referring to the Securities Act. The Company
shall not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
Section. Certificates for Securities subject to legend removal hereunder shall
be transmitted by the transfer agent of the Company to the Purchasers by
crediting the account of such Purchaser’s prime broker with the Depository Trust
Company. All costs and expenses related to the removal of the legends and the
reissuance of any Securities shall be borne by the Company.

(c) The restrictive legend set forth in this section above shall be removed and
the Company shall issue a certificate or book entry position without such
restrictive legend or any other restrictive legend to the holder of the
applicable shares upon which it is stamped or issue to such holder by electronic
delivery with the applicable balance account at the Depository Trust Company
(“DTC”) or in physical certificated shares, if appropriate, if (i) such Shares
and Underlying Shares are registered for resale under the Securities Act
(provided that, if the Purchaser is selling pursuant to the effective
registration statement registering the Securities for resale, the Purchaser
agrees to only sell such Shares during such time that such registration
statement is effective and such Purchaser is not aware or has not been notified
by the Company that such registration statement has been withdrawn or suspended,
and only as permitted by such registration statement); (ii) such Shares are sold
or transferred pursuant to Rule 144 (if the transferor is not an affiliate of
the Company); or (iii) such Shares are eligible for sale without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions. Subject to receipt of such representations, and covenants as are
contemplated hereby, following the earlier of (i) the effective date of the
Registration Statement or (ii) Rule 144 becoming available for the resale of the
Shares and Underlying Shares, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to the
Shares and Underlying Shares and without volume or manner-of-sale restrictions,
the Company shall issue to the Company’s transfer agent the instructions with
respect to legend removal consistent with this Section. Any fees (with respect
to the transfer agent, the Company’s counsel or otherwise) associated with the
issuance of such opinion or the removal of such legend shall be borne by the
Company.

 

15



--------------------------------------------------------------------------------

5.5 Restricted Securities. Purchaser understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, such Purchaser represents
that it is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

5.6 Exculpation Among Purchasers. Purchaser acknowledges that it is not relying
upon any other Purchaser, or any officer, director, employee, agent, partner,
member or affiliate of any such other Purchaser, in making its investment or
decision to invest in the Company. Purchaser agrees that neither any Purchaser
nor the respective controlling Persons, officers, directors, partners, agents,
or employees of any Purchaser shall be liable to any other Purchaser for any
action heretofore taken or omitted to be taken by any of them in connection with
the purchase of the Securities.

SECTION 6. CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

The Company’s obligation to complete the sale and issuance of the Securities and
deliver Securities to each Purchaser, individually, as set forth in the Schedule
of Purchasers at the Closing shall be subject to the following conditions to the
extent not waived by the Company:

6.1 Receipt of Payment. The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Securities being purchased by such Purchaser at the
Closing as set forth in the Schedule of Purchasers.

6.2 Representations and Warranties. The representations and warranties made by
the Purchasers in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.

6.3 Receipt of Executed Documents. Such Purchaser shall have executed and
delivered to the Company the Registration Rights Agreement, the Purchaser
Questionnaire and the Selling Stockholder Questionnaire.

 

16



--------------------------------------------------------------------------------

SECTION 7. CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING.

Each Purchaser’s obligation to accept delivery of the Securities and to pay for
the Securities shall be subject to the following conditions to the extent not
waived by such Purchaser:

7.1 Representations and Warranties Correct. The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects as of, and as if made on, the date of this Agreement and as of
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Company shall
have performed in all material respects all obligations and covenants herein
required to be performed by it on or prior to the Closing Date.

7.2 Receipt of Executed Registration Rights Agreement. The Company shall have
executed and delivered to the Purchasers the Registration Rights Agreement.

7.3 Legal Opinion. The Purchasers shall have received an opinion of Latham &
Watkins LLP, special counsel to the Company, dated as of the Closing Date, in
form and substance reasonably acceptable to the Purchasers.

7.4 Certificate. Each Purchaser shall have received a certificate signed by the
Chief Executive Officer or the Chief Financial Officer to the effect that the
representations and warranties of the Company in Section 4 hereof are true and
correct in all material respects as of, and as if made on, the date of this
Agreement and as of the Closing Date and that the Company has satisfied in all
material respects all of the conditions set forth in this Section 7.

7.5 Good Standing. The Company is validly existing as a corporation in good
standing under the laws of Delaware.

7.6 Nasdaq Approval. The Company shall have filed with Nasdaq a Notification
Form: Listing of Additional Shares for the listing of the Shares and the
Underlying Shares.

7.7 Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

7.8 Stop Orders. No stop order or suspension of trading shall have been imposed
by the NASDAQ Global Market, the SEC or any other governmental regulatory body
with respect to public trading in the Common Stock.

SECTION 8. TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS.

8.1 The obligations of the Company, on the one hand, and the Purchasers, on the
other hand, to effect the Closing shall terminate as follows:

(a) upon the mutual written consent of the Company and Purchasers that agreed to
purchase a majority of the Securities to be issued and sold pursuant to this
Agreement;

(b) by the Company if any of the conditions set forth in Section 6 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or

 

17



--------------------------------------------------------------------------------

(c) by a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 7 shall have become incapable of fulfillment, and shall not
have been waived by the Purchaser;

provided, however, that, except in the case of clauses (b) and (c) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

8.2 Nothing in this Section 8 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

SECTION 9. BROKER’S FEES.

The Company and each Purchaser (severally and not jointly) acknowledge and agree
that Leerink Partners LLC is acting as the Company’s placement agent for the
sale of certain of the Securities being offered hereby and will be compensated
solely by the Company in such capacity. Except as set forth in the preceding
sentence, the Company and each Purchaser (severally and not jointly) hereby
represent that there are no other brokers or finders entitled to compensation in
connection with the sale of the Securities, and shall indemnify each other for
any such fees for which they are responsible.

SECTION 10. ADDITIONAL AGREEMENTS OF THE PARTIES.

10.1 Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.

10.2 Access to Information. From the date hereof until the Closing, the Company
will make reasonably available to the Purchasers’ representatives, consultants
and their respective counsels for inspection, such information and documents as
the Purchasers reasonably request, and will make available at reasonable times
and to a reasonable extent officers and employees of the Company to discuss the
business and affairs of the Company.

10.3 Termination of Covenants. The provisions of Section 10.1-10.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

10.4 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities and to provide a copy thereof, promptly upon request
of any Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Purchaser at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

 

18



--------------------------------------------------------------------------------

10.5 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any trading market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

10.6 Short Sales and Confidentiality After the Date Hereof. Each Purchaser
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Purchaser covenants that until such time
as the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Each Purchaser understands and acknowledges that the
SEC currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to effectiveness of a resale registration
statement with securities included in such registration statement would be a
violation of Section 5 of the Securities Act, as set forth in Item 239.10 of the
Securities Act Rules Compliance and Disclosure Interpretations compiled by the
Office of Chief Counsel, Division of Corporation Finance.

10.7 Securities Laws Disclosure; Publicity. By 5:00 P.M., New York City time, on
the trading day immediately following the Effective Date, the Company shall
issue a press release reasonably acceptable to Leerink Partners LLC disclosing
the material terms of the transactions contemplated hereby. On or before
9:00 A.M., New York City time, on the third trading day immediately following
the execution of this Agreement, the Company will file a Current Report on
Form 8-K (the “8-K”) with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
agreements required to be filed in connection therewith). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any public filing with the Commission or
any regulatory agency or NASDAQ, without the prior written consent of such
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed, except: (a) as required by federal securities law in connection with
(i) any registration statement contemplated by the Registration Rights Agreement
and (ii) the filing of final Transaction Documents with the Commission; (b) the
filing of a Form D with the Commission under the Securities Act and (c) to the
extent such disclosure is required by law or NASDAQ regulations, in which case
the Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (c). As of the time of the filing of the 8-K, no
Purchaser shall be in possession of any material, non-public information
received from the Company, any subsidiary of the Company or any of their
respective officers, directors, employees or agents, pursuant to the
transactions contemplated by this Agreement that is not disclosed in the 8-K,
press release or other disclosure by the Company that complies with the
requirements of Regulation FD.

 

19



--------------------------------------------------------------------------------

10.8 Subsequent Equity Sales. From the date hereof until the later of (i) 90
days after the Effective Date and (ii) the date immediately following the date
on which the initial Registration Statement required by Section 2(a) of the
Registration Rights Agreement is first declared effective by the Commission,
neither the Company nor any subsidiary of the Company shall issue or announce
the issuance or proposed issuance of any shares of Common Stock or Common Stock
Equivalents. Notwithstanding the foregoing, in no event shall this Section 10.8
prohibit the Company from (A) issuing shares of Common Stock or Common Stock
Equivalents (i) in connection with a transaction with an third party that
includes a bona fide commercial relationship with the Company (including any
joint venture, marketing or distribution arrangement, strategic alliance,
collaboration agreement or corporate partnering or intellectual property license
agreement with the Company), (ii) upon the exercise of any options, equity
awards or warrants outstanding on the date hereof, or (iii) to employees,
directors, consultants or service providers pursuant to any stock option or
equity incentive or employee stock purchase plan or otherwise for bona fide
equity compensation purposes; provided, however, that the aggregate number of
shares of Common Stock or Common Stock Equivalents issued pursuant to clause
(i) during the restricted period specified in this Section 10.8 shall not exceed
10% of the total number of shares of Common Stock issued and outstanding
immediately following the Closing, or (B) filing a registration statement on
Form S-3 with the Commission to register equity securities of the Company to be
sold on a primary basis following the Effective Date. For purposes of this
section, “Common Stock Equivalents” means any securities of the Company or any
subsidiary of the Company which would entitle the holder thereof to acquire
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is convertible into or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

SECTION 11. INDEMNIFICATION.

11.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Purchasers and each Person, if any, who controls any
Purchaser within the meaning of the Securities Act (each, an “Indemnified
Party”), against any losses, claims, damages, liabilities or expenses, joint or
several, to which such Indemnified Party may become subject under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or any failure of the Company to perform its obligations
hereunder, and will reimburse each Indemnified Party for legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained in Section 6 above respecting sale of the
Securities (including the Underlying Shares), or (ii) the inaccuracy of any
representations made by such Indemnified Party herein.

 

20



--------------------------------------------------------------------------------

11.2 Indemnification by Purchasers. Each Purchaser shall severally, and not
jointly, indemnify and hold harmless the other Purchasers and the Company, each
of its directors, and each Person, if any, who controls the Company within the
meaning of the Securities Act, against any losses, claims, damages, liabilities
or expenses to which the Company, each of its directors or each of its
controlling Persons may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchaser) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any failure by such
Purchaser to comply with the covenants and agreements contained in Sections 5
and 10.6 above respecting the sale of the Securities (including the Underlying
Shares) unless such failure by such Purchaser is directly caused by the
Company’s failure to provide written notice of a Suspension to such Purchaser or
(ii) the inaccuracy of any representation made by such Purchaser herein, in each
case to the extent, and will reimburse the Company, each of its directors, and
each of its controlling Persons for any legal and other expense reasonably
incurred, as such expenses are reasonably incurred by the Company, each of its
directors, and each of its controlling Persons in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. No Purchaser shall be liable for the
indemnification obligations of any other Purchaser.

SECTION 12. NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

if to the Company, to:

Ardelyx, Inc.

34175 Ardenwood Blvd.

Fremont, California

Attention: Chief Executive Officer

Facsimile: (510) 745-0493

E-Mail: mraab@ardelyx.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Mark Roeder

Facsimile: (650) 463-2600

E-Mail: mark.roeder@lw.com

 

21



--------------------------------------------------------------------------------

or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and

(a) if to the Purchasers, at the address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.

SECTION 13. MISCELLANEOUS.

13.1 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and holders of at least a majority of the Shares
and the Underlying Shares (assuming the exercise of the then-outstanding
Warrants).

13.2 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

13.3 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

13.4 Replacement of Shares or Warrants. If the Shares are certificated and any
certificate or instrument evidencing any Shares or Warrants is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company and the Company’s transfer agent
of such loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares or
Warrant. If a replacement certificate or instrument evidencing any Shares or
Warrant is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

13.5 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to independently protect and

 

22



--------------------------------------------------------------------------------

enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

13.6 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of San Francisco. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City San Francisco
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

13.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

13.8 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

13.9 Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.

13.10 Payment of Fees and Expenses. Each of the Company and the Purchasers shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

23



--------------------------------------------------------------------------------

13.11 Survival. The representations, warranties, covenants and agreements made
in this Agreement shall survive any investigation made by the Company or the
Purchasers and the Closing.

[signature pages follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

ARDELYX, INC. By:  

 /s/ Michael Raab

Name:   Michael Raab

Title:   President and Chief Executive Officer

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:  

New Enterprise Associates 12,

Limited Partnership

  By:  

/s/  Louis S. Citron

  Name:  

Louis S. Citron

  Title:  

Chief Legal Officer

  Address:  

c/o New Enterprise Associates

   

1954 Greenspring Drive, Suite 600

   

Timonium, MD 21093

  Fax:  

410-842-4115

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:   NEA 15 Opportunity Fund, L.P.   By:  

/s/  Louis S. Citron

  Name:  

Louis S. Citron

  Title:  

Chief Legal Officer

  Address:  

c/o New Enterprise Associates

   

1954 Greenspring Drive, Suite 600

   

Timonium, MD 21093

  Fax:  

410-842-4115

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:   New Enterprise Associates 15, L.P.   By:  

/s/  Louis S. Citron

  Name:  

Louis S. Citron

  Title:  

Chief Legal Officer

  Address:  

c/o New Enterprise Associates

   

1954 Greenspring Drive, Suite 600

   

Timonium, MD 21093

  Fax:  

410-842-4115

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:   RA CAPITAL HEALTHCARE FUND, L.P.   By: RA Capital Management, LLC
  Its: General Partner   By:  

/s/  Rajeev Shah

  Name:  

Rajeev Shah

  Title:  

Authorized Signatory

  Address:  

20 Park Plaza

   

Suite 1200

   

Boston, MA 02116

 

Fax:

 

 

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:   Blackwell Partners LLC—Series A   By:  

/s/  Eric M. Koehrsen /s/  Jannine Lall

  Name:  

Eric M. Koehrsen/ Jannine Lall

  Title:  

Authorized Signatory/ Authorized Signatory

  Address:  

280 S. Mangum Street, Suite 210

   

Durham, NC 27701

  Fax:  

919-668-9926

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:   FORESITE CAPITAL FUND II, LP   by: FORESITE CAPITAL MANAGEMENT II,
LLC,   General Partner   By:  

/s/ Dennis D. Ryan

  Name:  

Dennis D. Ryan

  Title:  

CFO

  Address:  

101 California Street, Suite 4100

   

San Francisco, CA 94111

 

Fax:

 

(530) 787-3805

 

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:   Broadfin Healthcare Master Fund, Ltd.   By:  

/s/ Jason Abrams

  Name:  

Jason Abrams

  Title:  

CFO

  Address:  

300 Park Avenue, 25 Floor

   

New York, NY 10022

  Fax:  

212-808-2464

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:   ROCK SPRINGS CAPITAL MASTER FUND LP   By:   Rock Springs GP LLC  
Its:   General Partner   By:  

/s/ Graham McPhail

  Name:  

Graham McPhail

  Title:  

Managing Director

  Address:  

Rock Springs Capital

   

650 S. Exeter St., Suite 1070

   

Baltimore, MD 21202

 

Fax:

 

410-220-0144

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:   Cormorant Global Healthcare Master Fund, LP   By:  

/s/ Jay Scollins

  Name:  

Jay Scollins

  Title:  

CFO/COO

  Address:  

200 Clarendon Street 52nd Floor

   

Boston, MA 02116

  Fax:  

617-509-5905

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:   Sabby Healthcare Master Fund, Ltd.   By:  

/s/ Robert Grundstein

  Name:  

Robert Grundstein

  Title:  

COO of Investment Management

  Address:  

c/o Sabby Management, LLC

   

10 Mountainview Road, Suite 205

   

Upper Saddle River, NJ 27458

  Fax:  

 

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS:

 

By:

 

/s/ Peter Schultz

Name:

 

Peter Schultz

Title:

 

Professor

Address:

 

Fax:

 

858-242-1001

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Name and Address

   Number of
Shares      Number of Shares
Underlying
Warrants      Aggregate Purchase
Price of Warrants
and Shares  

New Enterprise Associates 12, Limited Partnership

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

     1,869,159         560,748       $ 20,070,094.80   

NEA 15 Opportunity Fund, L.P.

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

     1,401,869         420,561       $ 15,052,568.43   

New Enterprise Associates 15, L.P.

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

     1,401,869         420,561       $ 15,052,568.43   

RA Capital Healthcare Fund, L.P.

20 Park Plaza

Suite 1200

Boston, MA 02116

     459,813         137,944       $ 4,937,242.10   

Blackwell Partners LLC - Series A

280 S. Mangum Street, Suite 210

Durham, NC 27701

     100,935         30,281       $ 1,083,789.63   

Foresite Capital Fund II, LP

101 California Street

Suite 4100

San Francisco, CA 94111

     467,290         140,187       $ 5,017,526.38   

Broadfin Healthcare Master Fund, Ltd.

300 Park Avenue

25th Floor

New York, NY 10022

     467,290         140,187       $ 5,017,526.38   

Rock Springs Capital Master Fund LP

Rock Springs Capital

650 S. Exeter St.

Suite 1070

Baltimore, MD 21202

     467,290         140,187       $ 5,017,526.38   

Cormorant Global Healthcare Master Fund, LP

200 Clarendon Street

52nd Floor

Boston, MA 02116

     467,290         140,187       $ 5,017,526.38   

Sabby Healthcare Master Fund, Ltd.

c/o Sabby Management LLC

10 Mountainview Road

Suite 205

Upper Saddle River, NJ 07458

     93,458         28,037       $ 1,003,505.23   

Peter Schultz

1650 la Jolla Rancho Rd

La Jolla, CA 92037

     46,729         14,019       $ 501,752.68      

 

 

    

 

 

    

 

 

 

TOTAL

     7,242,992         2,172,899       $ 77,771,626.82      

 

 

    

 

 

    

 

 

 

 

-13-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

 

-14-



--------------------------------------------------------------------------------

EXECUTION VERSION

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT.

 

WARRANT NO. 2015-                NUMBER OF SHARES:              DATE OF
ISSUANCE: June     , 2015    (subject to adjustment hereunder) EXPIRATION DATE:
June     , 2020   

WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

ARDELYX, INC.

This Warrant is issued to             , or its registered assigns (including any
successors or assigns, the “Purchaser”), pursuant to that certain Securities
Purchase Agreement, dated as of June 2, 2015, among Ardelyx, Inc., a Delaware
corporation (the “Company”), the Purchaser and certain other purchasers
thereunder (the “Purchase Agreement”) and is subject to the terms and conditions
of the Purchase Agreement.

1. EXERCISE OF WARRANT.

(a) Number and Exercise Price of Warrant Shares; Expiration Date. Subject to the
terms and conditions set forth herein and set forth in the Purchase Agreement,
the Purchaser is entitled to purchase from the Company up to             shares
of the Company’s Common Stock, $0.0001 par value per share (the “Common Stock”)
(as adjusted from time to time pursuant to the provisions of this Warrant) (the
“Warrant Shares”), at a purchase price of $13.91 per share (the “Exercise
Price”), on or before 5:00 p.m. New York City time on June     , 2020 (the
“Expiration Date”) (subject to earlier termination of this Warrant as set forth
herein).

(b) Method of Exercise. While this Warrant remains outstanding and exercisable
in accordance with Section 1(a) above, the Purchaser may exercise this Warrant
by surrendering this Warrant at the principal office of the Company and paying
the Exercise Price by either:

(1) wire transfer to the Company or cashier’s check drawn on a United States
bank made payable to the order of the Company, or

(2) exercising of the right to credit the Exercise Price against the Fair Market
Value of the Warrant Shares (as defined below) at the time of exercise (the “Net
Exercise”) pursuant to Section 1(c).



--------------------------------------------------------------------------------

(c) Net Exercise. If the Company shall receive written notice from the Purchaser
at the time of exercise of this Warrant that the holder elects to Net Exercise
the Warrant, the Company shall deliver to such Purchaser (without payment by the
Purchaser of any exercise price in cash) that number of Warrant Shares computed
using the following formula:

 

  X   =   Y (A - B)          A   

Where

 

X =

   The number of Warrant Shares to be issued to the Purchaser.

Y =

   The number of Warrant Shares purchasable under this Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
cancelled (at the date of such calculation).

A =

   The Fair Market Value of one (1) share of Common Stock (at the date of such
calculation).

B =

   The Exercise Price (as adjusted to the date of such calculations).

The “Fair Market Value” of one share of Common Stock shall mean (x) the last
reported sale price and, if there are no sales, the last reported bid price, of
the Common Stock on the business day prior to the date of exercise on the NASDAQ
Global Market as reported by Bloomberg Financial Markets (or a comparable
reporting service of national reputation selected by the Company and reasonably
acceptable to the holder if Bloomberg Financial Markets is not then reporting
sales prices of the Common Stock) (collectively, “Bloomberg”) or (y) or if the
foregoing does not apply, the last sales price of the Common Stock in the
over-the-counter market on the pink sheets or bulletin board for such security
as reported by Bloomberg, and, if there are no sales, the last reported bid
price of the Common Stock as reported by Bloomberg or, if fair market value
cannot be calculated as of such date on either of the foregoing bases, the price
determined in good faith by the Company’s Board of Directors.

(d) Deemed Exercise. In the event that immediately prior to the close of
business on the Expiration Date, the Fair Market Value of one share of Common
Stock (as determined in accordance with Section 1(c) above) is greater than the
then applicable Exercise Price, this Warrant shall be deemed to be automatically
exercised on a net exercise issue basis pursuant to Section 1(c) above, and the
Company shall deliver the applicable number of shares of Common Stock to the
Holder pursuant to the provisions of Section 1(c) above and this Section 1(d).

2. CERTAIN ADJUSTMENTS.

(a) Adjustment of Number of Warrant Shares and Exercise Price. The number and
kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

(1) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the Date of Issuance but prior to the Expiration Date subdivide its
shares of

 

-16-



--------------------------------------------------------------------------------

capital stock of the same class as the Warrant Shares, by split-up or otherwise,
or combine such shares of capital stock, or issue additional shares of capital
stock as a dividend with respect to any shares of such capital stock, the number
of Warrant Shares issuable on the exercise of this Warrant shall forthwith be
proportionately increased in the case of a subdivision or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price payable per share, but the aggregate
Exercise Price payable for the total number of Warrant Shares purchasable under
this Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 2(a)(1) shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

(2) Reorganizations or Mergers. In case of any reclassification, capital
reorganization or change in the capital stock of the Company (other than as a
result of a subdivision, combination or stock dividend provided for in
Section 2(a)(1) above) that occurs after the Date of Issuance, then, as a
condition of such reclassification, reorganization or change, lawful provision
shall be made, and duly executed documents evidencing the same from the Company
or its successor shall be delivered to the Purchaser, so that the Purchaser
shall thereafter have the right at any time prior to the expiration of this
Warrant to purchase, at a total price equal to that payable upon the exercise of
this Warrant, the kind and amount of shares of stock and/or other securities or
property (including, if applicable, cash) receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Warrant Shares by the Purchasers
immediately prior to such reclassification, reorganization or change. In any
such case appropriate provisions shall be made with respect to the rights and
interest of the Purchaser so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price payable hereunder, provided the aggregate Exercise Price
shall remain the same (and, for the avoidance of doubt, this Warrant shall be
exclusively exercisable for such shares of stock and/or other securities or
property from and after the consummation of such reclassification or other
change in the capital stock of the Company).

(b) Notice to Holder. If, while this Warrant is outstanding, the Company
(i) declares a dividend or any other distribution of cash, securities or other
property in respect of its Common Stock, including, without limitation, any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company or any subsidiary, (ii) authorizes or approves, enters into any
agreement contemplating or solicits stockholder approval for any Change of
Control or (iii) authorizes the voluntary dissolution, liquidation or winding up
of the affairs of the Company, then the Company shall deliver to a holder a
notice of such transaction at least 15 business days prior to the applicable
record or effective date on which a person would need to hold Common Stock in
order to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

(c) Calculations. All calculations under this Section 2 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 2, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

-17-



--------------------------------------------------------------------------------

(d) Treatment of Warrant upon a Change of Control.

(1) In the event of a Change of Control in which the consideration to be
received by the Company’s stockholders consists solely of cash, solely of
Marketable Securities (as defined below) or a combination of cash and Marketable
Securities (a “Cash/Public Change of Control”), if this Warrant is outstanding
upon the consummation of such Cash/Public Change of Control then (i) if the Fair
Market Value of one share of Common Stock (as determined in accordance with
Section 1(c)) is greater than the then applicable Exercise Price, this Warrant
shall be deemed to be automatically exercised on a net exercise issue basis
pursuant to Section 1(c) as of immediately prior to such Cash/Public Change of
Control and (ii) if the Fair Market Value of one share of Common Stock (as
determined in accordance with Section 1(c)) is less than or equal to the then
applicable Exercise Price, this Warrant will expire immediately prior to the
consummation of such Change of Control.

(2) If, at any time while this Warrant is outstanding, the Company consummates a
Change of Control that is not a Cash/Public Change of Control, then a holder
shall have the right thereafter to receive, upon exercise of this Warrant, the
same amount and kind of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Change of Control if it had
been, immediately prior to such Change of Control, a holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant (the
“Alternate Consideration”). The Company shall not effect any such Change of
Control unless prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the holder, such Alternate Consideration as,
in accordance with the foregoing provisions, the holder may be entitled to
purchase, and the other obligations under this Warrant.

(3) As used in this Warrant, a “Change of Control” shall mean (i) a merger or
consolidation of the Company with another corporation (other than a merger
effected exclusively for the purpose of changing the domicile of the Company),
(ii) the sale, assignment, transfer, conveyance or other disposal of all or
substantially all of the properties or assets or all or a majority of the
outstanding voting shares of capital stock of the Company, (iii) a purchase,
tender or exchange offer accepted by the holders of a majority of the
outstanding voting shares of capital stock of the Company, or (iv) a “person” or
“group” (as these terms are used for purposes of Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly at least a majority of the voting power of the capital
stock of the Company.

(4) As used in this Warrant, “Marketable Securities” means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act, and is then current in its filing of all required reports and other
information under the Securities Act of 1933, as amended (the “Securities Act”),
and the Exchange Act; (ii) the class and series of shares or other

 

-18-



--------------------------------------------------------------------------------

security of the issuer that would be received by the holder in connection with
the Change of Control were the holder to exercise this Warrant on or prior to
the closing thereof is then traded or quoted on a nationally recognized
securities exchange, inter-dealer quotation system or over-the-counter market,
and (iii) following the closing of such Change of Control, the holder would not
be restricted from publicly re-selling all of the issuer’s shares and/or other
securities that would be received by the holder in such Change of Control were
the holder to exercise or convert this Warrant in full on or prior to the
closing of such Change of Control, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six months from the closing of such
Change of Control.

2. NO FRACTIONAL SHARES. No fractional Warrant Shares or scrip representing
fractional shares will be issued upon exercise of this Warrant. In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Fair Market Value of one
Warrant Share.

3. NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant or any portion of
this Warrant, the Purchaser shall not have, nor exercise, any rights as a
stockholder of the Company (including without limitation the right to
notification of stockholder meetings or the right to receive any notice or other
communication concerning the business and affairs of the Company) except as
provided in Section 9 below.

4. RESERVATION OF STOCK. The Company covenants that during the period this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares of Common Stock (or other
securities, if applicable) to provide for the issuance of Warrant Shares (or
other securities) upon the exercise of this Warrant.

5. MECHANICS OF EXERCISE.

(a) Delivery of Warrant Shares Upon Exercise. This Warrant may be exercised by
the holder hereof, in whole or in part, by the surrender of this Warrant and the
Notice of Exercise attached hereto as Exhibit A duly completed and executed on
behalf of the holder hereof, at the principal office of the Company together
with payment in full of the Exercise Price (unless the Purchaser has elected to
Net Exercise) then in effect with respect to the number of Warrant Shares as to
which the Warrant is being exercised. This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
Warrant Shares issuable upon such exercise shall be treated for all purposes as
the holder of such shares of record as of the close of business on such date.
Warrant Shares purchased hereunder shall be transmitted by the Company’s
transfer agent to the holder by crediting the account of the holder’s prime
broker with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system if the Company is then a participant in such system and either
(A) there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the holder or (B) the
shares are eligible for resale by the holder without volume or manner-of-sale
limitations pursuant to Rule 144, and otherwise by physical delivery to the
address specified by the holder in the Notice of Exercise by the end of the day
on the date that is three trading days from the delivery to the Company of the
Notice of Exercise, surrender of this Warrant and

 

-19-



--------------------------------------------------------------------------------

payment of the aggregate Exercise Price (unless exercised by means of a cashless
exercise pursuant to Section 1(c). The Warrant Shares shall be deemed to have
been issued, and the holder or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price (or by Net Exercise) and all taxes required to be
paid by the holder, if any, prior to the issuance of such shares, having been
paid.

(b) Holder’s Exercise Limitations.1 A holder shall not have the right to
exercise this Warrant, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the holder (together with the holder’s
affiliates, and any other persons acting as a group together with the holder or
any of the holder’s affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by the holder and its affiliates shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by the holder or any of its
affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other convertible notes or convertible preferred stock or warrants) subject
to a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this section, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder, it being acknowledged
by the holder that the Company is not representing to the holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
section 5(b) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the holder together with any
affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the holder, and the submission of a Notice of Exercise shall
be deemed to be the holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the holder together with
any affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination and shall
have no liability for exercise of the Warrant that are not in compliance with
the Beneficial Ownership Limitation. In addition, a determination as to any
group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 5(b), in determining the number of
outstanding shares of Common Stock, a holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding. Upon the written request of a holder, the
Company shall within

 

1  Note to Form: This Section 5(b) will be included for all Purchasers other
than Purchasers affiliated with New Enterprise Associates.

 

-20-



--------------------------------------------------------------------------------

three trading days confirm in writing to the holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. Any such increase or decrease will not be effective until the 61st day
after such notice is delivered to the Company. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 5(b) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

6. CERTIFICATE OF ADJUSTMENT. Whenever the Exercise Price or number or type of
securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company shall, at its expense, promptly deliver to the Purchaser a
certificate of an officer of the Company setting forth the nature of such
adjustment and showing in detail the facts upon which such adjustment is based.

7. COMPLIANCE WITH SECURITIES LAWS.

(a) The Purchaser understands that this Warrant and the Warrant Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
this Warrant and the Warrant Shares may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, the
Purchaser represents that it is familiar with Rule 144 under the Securities Act,
as presently in effect, and understands the resale limitations imposed thereby
and by the Securities Act.

(b) Prior and as a condition to the sale or transfer of the Warrant Shares
issuable upon exercise of this Warrant, the Purchaser shall furnish to the
Company such certificates, representations, agreements and other information,
including an opinion of counsel, as the Company or the Company’s transfer agent
reasonably may require to confirm that such sale or transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, unless such Warrant Shares are
being sold or transferred pursuant to an effective registration statement.

(c) The Purchaser acknowledges that the Company may place a restrictive legend
on the Warrant Shares issuable upon exercise of this Warrant in order to comply
with applicable securities laws, unless such Warrant Shares are otherwise freely
tradable under Rule 144 of the Securities Act.

8. REPLACEMENT OF WARRANTS. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement reasonably

 

-21-



--------------------------------------------------------------------------------

satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of such Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like tenor.

9. NO IMPAIRMENT. Except to the extent as may be waived by the holder of this
Warrant, the Company will not, by amendment of its charter or through a Change
of Control, dissolution, sale of assets or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Purchaser against impairment.

10. TRADING DAYS. If the last or appointed day for the taking of any action or
the expiration of any right required or granted herein shall be other than a day
on which the Common Stock is traded on the Nasdaq Global Market, or, if the
Nasdaq Global Market is not the principal trading market for the Common Stock,
then on the principal securities exchange or securities market on which the
Common Stock is then traded, then such action may be taken or such right may be
exercised on the next succeeding day on which the Common Stock is so traded.

11. TRANSFERS; EXCHANGES. (a) Subject to compliance with applicable federal and
state securities laws and Section 8 hereof, this Warrant may be transferred by
the Purchaser with respect to any or all of the Warrant Shares purchasable
hereunder. For a transfer of this Warrant as an entirety by Purchaser, upon
surrender of this Warrant to the Company, together with the Notice of Assignment
in the form attached hereto as Exhibit B duly completed and executed on behalf
of the Purchaser, the Company shall issue a new Warrant of the same denomination
to the assignee. For a transfer of this Warrant with respect to a portion of the
Warrant Shares purchasable hereunder, upon surrender of this Warrant to the
Company, together with the Notice of Assignment in the form attached hereto as
Exhibit B duly completed and executed on behalf of the Purchaser, the Company
shall issue a new Warrant to the assignee, in such denomination as shall be
requested by the Purchaser, and shall issue to the Purchaser a new Warrant
covering the number of shares in respect of which this Warrant shall not have
been transferred.

(b) This Warrant is exchangeable, without expense, at the option of the
Purchaser, upon presentation and surrender hereof to the Company for other
warrants of different denominations entitling the holder thereof to purchase in
the aggregate the same number of shares of Common Stock purchasable hereunder.
This Warrant may be divided or combined with other warrants that carry the same
rights upon presentation hereof at the principal office of the Company together
with a written notice specifying the denominations in which new warrants are to
be issued to the Purchaser and signed by the Purchaser hereof. The term
“Warrants” as used herein includes any warrants into which this Warrant may be
divided or exchanged.

12. MISCELLANEOUS. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without the
application of principles of conflicts of laws that would result in any law
other than the laws of the State of California. All notices, requests, consents
and other communications hereunder shall be in writing, shall be sent by
confirmed facsimile or electronic mail, or mailed by first-class registered or
certified

 

-22-



--------------------------------------------------------------------------------

airmail, or nationally recognized overnight express courier, postage prepaid,
and shall be deemed given when so sent in the case of facsimile or electronic
mail transmission, or when so received in the case of mail or courier, and
addressed as follows: (a) if to the Company, at 34175 Ardenwood Blvd., Fremont,
California, Attention: Chief Executive Officer, Facsimile: (510) 745-0493,
Email: mraab@ardelyx.com; with a copy to (which shall not constitute notice)
Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California 94025, Attention:
Mark Roeder, Facsimile: (650) 463-2600, E-Mail: mark.roeder@lw.com and (b) if to
the Purchaser, at such address or addresses (including copies to counsel) as may
have been furnished by the Purchaser to the Company in writing. The invalidity
or unenforceability of any provision hereof shall in no way affect the validity
or enforceability of any other provisions.

[Signature Page Follows]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above.

 

ARDELYX, INC.

By:  

 

Name:

  Michael Raab

Title:

    President and Chief Executive Officer

Signature Page to Warrant No. 2015-[Warrant No.]



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF INTENT TO EXERCISE

(To be signed only upon exercise of Warrant)

To: Ardelyx, Inc.

The undersigned, the Purchaser of the attached Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder,                                          (            )
shares of Common Stock of Ardelyx, Inc. and (choose one)

                     herewith makes payment of
                                         Dollars ($            ) thereof

or

                     elects to Net Exercise the Warrant pursuant to
Section 1(b)(2) thereof.

The undersigned requests that the certificates or book entry position evidencing
the shares to be acquired pursuant to such exercise be issued in the name of,
and delivered to                                          
                                         
                                                   , whose address is
                                                                         
                                                              
                                                         
                                                     .

By its signature below the undersigned hereby represents and warrants that it is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the attached Warrant as of the date hereof, including
Section 9 thereof.

 

DATED:

 

                                                              

                  (Signature must conform in all respects to name of the
Purchaser as specified on the face of the Warrant)      

 

      [Purchaser]       Address:          

 

 

     



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF ASSIGNMENT FORM

FOR VALUE RECEIVED, [Purchaser] (the “Assignor”) hereby sells, assigns and
transfers all of the rights of the undersigned Assignor under the attached
Warrant with respect to the number of shares of common stock of Ardelyx, Inc.
(the “Company”) covered thereby set forth below, to the following “Assignee”
and, in connection with such transfer, represents and warrants to the Company
that the transfer is in compliance with Section 9 of the Warrant and applicable
federal and state securities laws:

 

NAME OF ASSIGNEE    ADDRESS/FAX NUMBER

Number of shares:  

 

    

Dated:  

 

   Signature:  

 

     Witness:  

 

ASSIGNEE ACKNOWLEDGMENT

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the Warrant as of the date hereof, including Section 9
thereof.

 

       Signature:  

 

       By:  

 

       Its:  

 

Address:         

 

      

 

      

 

      



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF PERSONS EXECUTING LOCK-UP AGREEMENTS

Peter Schultz

David Mott

NEA Ventures 2008, Limited Partnership

New Enterprise Associates 12, Limited Partnership

New Enterprise Associates 15, L.P.

NEA 15 Opportunity Fund, L.P.



--------------------------------------------------------------------------------

APPENDIX I



--------------------------------------------------------------------------------

PURCHASER QUESTIONNAIRE

To: Ardelyx, Inc.

This Purchaser Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.0001 per share, and shares of common stock that may
be issued upon exercise of certain warrants (collectively, the “Securities”), of
Ardelyx, Inc., a Delaware corporation (the “Corporation”). The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and the securities
laws of certain states, in reliance on the exemptions contained in
Section 4(a)(2) of the Securities Act and on Regulation D promulgated thereunder
and in reliance on similar exemptions under applicable state laws. The
Corporation must determine that a potential investor meets certain suitability
requirements before offering or selling the Securities to such investor. The
purpose of this Questionnaire is to assure the Corporation that each investor
will meet the applicable suitability requirements. The information supplied by
you will be used in determining whether you meet such criteria, and reliance
upon the private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. By signing this Questionnaire, you will be
authorizing the Corporation to provide a completed copy of this Questionnaire to
such parties as the Corporation deems appropriate in order to ensure that the
offer and sale of the Securities will not result in a violation of the
Securities Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the Securities.
All potential investors must answer all applicable questions and complete, date
and sign this Questionnaire. Please print or type your responses and attach
additional sheets of paper if necessary to complete your answers to any item.

PART A. BACKGROUND INFORMATION

Name of Beneficial Owner of the Securities:

 

Business Address:        

(Number and Street) City:  

                                                          

   State:  

                     

   Zip Code:  

                                  

 

Telephone Number:  

                                                               
                   

          If a corporation, partnership, limited liability company, trust or
other entity:

Type of entity:  

 

       

State of formation:  

 

     Approximate Date of formation:  

 

Were you formed for the purpose of investing in the securities being offered?



--------------------------------------------------------------------------------

    Yes  ¨             No  ¨

If an individual:

Residence Address:

  (Number and Street) City:  

 

  State:  

 

  Zip Code:  

 

Telephone Number:  

 

       

Age:  

 

  Citizenship:  

 

  Where registered to vote:  

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

    Yes  ¨             No  ¨

Social Security or Taxpayer Identification No.:
                                                 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a purchaser of Securities of the Corporation.

 

¨ (1)    A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; ¨ (2)    A broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); ¨ (3)    An insurance company as defined in Section 2(13) of the
Securities Act; ¨ (4)    An investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act; ¨ (5)    A Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or
(d) of the Small Business Investment Act of 1958;



--------------------------------------------------------------------------------

  ¨ (6)    A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;   ¨ (7)    An employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974, if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;   ¨ (8)    A private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940;   ¨ (9)    An organization described in Section 501(c)(3) of the
Internal Revenue Code, a corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;   ¨ (10)    A trust, with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the Securities, whose purchase is directed by a sophisticated person who has
such knowledge and experience in financial and business matters that such person
is capable of evaluating the merits and risks of investing in the Corporation;  
¨ (11)    A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000 (exclusive
of the value of that person’s primary residence);   ¨ (12)    A natural person
who had an individual income in excess of $200,000 in each of the two most
recent years, or joint income with that person’s spouse in excess of $300,000,
in each of those years, and has a reasonable expectation of reaching the same
income level in the current year;   ¨ (13)    An executive officer or director
of the Corporation;   ¨ (14)    An entity in which all of the equity owners
qualify under any of the above subparagraphs. If the undersigned belongs to this
investor category only, list the equity owners of the undersigned, and the
investor category which each such equity owner satisfies.

PART C. BAD ACTOR QUESTIONNAIRE

 

1. During the past ten years, have you been convicted of any felony or
misdemeanor that is related to any securities matter?



--------------------------------------------------------------------------------

  Yes ¨ (If yes, please continue to Question 1.a)

 

  No ¨ (If no, please continue to Question 2)

 

  a) If your answer to Question 1 was “yes”, was the conviction related to:
(i) the purchase or sale of any security; (ii) the making of any false filing
with the Securities and Exchange Commission (the “SEC”); or (iii) the conduct of
an underwriter, broker, dealer, municipal securities dealer, investment adviser
or paid solicitor of purchasers of securities?

Yes  ¨             No  ¨

 

2. Are you subject to any court injunction or restraining order entered during
the past five years that is related to any securities matter?

 

  Yes ¨ (If yes, please continue to Question 2.a)

 

  No ¨ (If no, please continue to Question 3)

 

  a) If your answer to Question 2 was “yes”, does the court injunction or
restraining order currently restrain or enjoin you from engaging or continuing
to engage in any conduct or practice related to: (i) the purchase or sale of any
security; (ii) the making of any false filing with the SEC; or (iii) the conduct
of an underwriter, broker, dealer, municipal securities dealer, investment
adviser or paid solicitor of purchasers of securities?

Yes  ¨             No  ¨

 

3. Are you subject to any final order2 of any governmental commission,
authority, agency or officer3(2) related to any securities, insurance or banking
matter?

 

  Yes ¨ (If yes, please continue to Question 3.a)

 

  No ¨ (If no, please continue to Question 4)

 

  a) If your answer to Question 3 was “yes”:

 

  i) Does the order currently bar you from: (i) associating with an entity
regulated by such commission, authority, agency or officer; (ii)

 

2  A “final order” is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in Rule
506(d)(1)(iii) under applicable statutory authority that provides for notice and
an opportunity for a hearing, and that constitutes a final disposition or action
by such federal or state agency.

3  You may limit your response to final orders of: (i) state securities
commissions (or state agencies/officers that perform a similar function);
(ii) state authorities that supervise or examine banks, savings associations or
credit unions; (iii) state insurance commissions (or state agencies/officers
that perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.



--------------------------------------------------------------------------------

  engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities?

Yes  ¨             No  ¨

 

  ii) Was the order (i) entered within the past ten years and (ii) based on a
violation of any law or regulation that prohibits fraudulent, manipulative or
deceptive conduct?

Yes  ¨             No  ¨

 

4. Are you subject to any SEC disciplinary order?4(3)

 

  Yes ¨ (If yes, please continue to Question 4.a)

 

  No ¨ (If no, please continue to Question 5)

 

  a) If your answer to Question 4 was “yes”, does the order currently:
(i) suspend or revoke your registration as a broker, dealer, municipal
securities dealer or investment adviser; (ii) place limitations on your
activities, functions or operations; or (iii) bar you from being associated with
any particular entity or class of entities or from participating in the offering
of any penny stock?

 

5. Are you subject to any SEC cease and desist order entered within the past
five years?

 

  Yes ¨ (If yes, please continue to Question 5.a)

 

  No ¨ (If no, please continue to Question 6)

 

  a) If your answer to Question 5 was “yes”, does the order currently require
you to cease and desist from committing or causing a violation or future
violation of (i) any knowledge-based anti-fraud provision of the U.S. federal
securities laws5 or (ii) Section 5 of the Securities Act?

Yes  ¨             No  ¨

 

6. Have you been suspended or expelled from membership in, or suspended or
barred from association with a member of, a registered national securities
exchange or a registered national or affiliated securities association?

 

4  You may limit your response to disciplinary orders issued pursuant to
Sections 15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f) of the
Investment Advisers Act of 1940 (the “Advisers Act”).

5  Including (but not limited to) Section 17(a)(1) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of
the Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.



--------------------------------------------------------------------------------

  Yes    ¨ (If yes, please describe the basis of any such suspension or
expulsion and any related details in the space provided under Question 10
below)6

 

  No     ¨ (If no, please continue to Question 7)

 

7. Have you registered a securities offering with the SEC, made an offering
under Regulation A or been named as an underwriter in any registration statement
or Regulation A offering statement filed with the SEC?

 

  Yes    ¨ (If yes, please continue to Question 7.a)

 

  No     ¨ (If no, please continue to Question 8)

 

  a) If your answer to Question 7 was “yes”:

 

  i) During the past five years, was any such registration statement or
Regulation A offering statement the subject of a refusal order, stop order or
order suspending the Regulation A exemption?

Yes  ¨             No  ¨

 

  ii) Is any such registration statement or Regulation A offering statement
currently the subject of an investigation or proceeding to determine whether a
stop order or suspension order should be issued?

Yes  ¨             No  ¨

 

8. Are you subject to a U.S. Postal Service false representation order entered
within the past five years?

 

  Yes  ¨                                      No  ¨

 

9. Are you currently subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the U.S. Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations?

 

  Yes  ¨                                      No  ¨

 

10. Describe any facts or circumstances that caused you to answer “yes” to any
Question (indicating the corresponding Question number). Attach additional pages
if necessary.

 

A. FOR EXECUTION BY AN INDIVIDUAL:

 

 

6  In providing additional information, please explain whether or not the
suspension or expulsion resulted from “any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade.”



--------------------------------------------------------------------------------

  By:       Print Name:    

 

Date

 

B. FOR EXECUTION BY AN ENTITY:

 

Entity Name:    

  By:       Print Name:       Title:    

 

Date

 

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

Entity Name:    

  By:       Print Name:       Title:    

 

Date

 

Entity Name:    

  By:       Print Name:       Title:    

 

Date



--------------------------------------------------------------------------------

APPENDIX II



--------------------------------------------------------------------------------

APPENDIX II

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

 

Name of Selling Stockholder (please print)

ARDELYX, INC.

QUESTIONNAIRE FOR SELLING STOCKHOLDERS

IMPORTANT: IMMEDIATE ATTENTION REQUIRED

This Questionnaire is being furnished to all persons or entities (the
“Purchasers”) electing to purchase shares of Common Stock (“Common Stock”) of
Ardelyx, Inc. (the “Company”) pursuant to the Securities Purchase Agreement by
and among the Company and the Purchasers (the “Purchase Agreement”) to which
this Questionnaire is an Appendix. This Questionnaire relates to certain
information required to be disclosed in the Registration Statement on Form S-3
being prepared by the Company for filing with the United States Securities and
Exchange Commission (the “SEC”) pursuant to the Registration Rights Agreement
entered into by and among the Company and the Purchasers (the “Registration
Rights Agreement”) in connection with the Purchase Agreement. The Company must
receive a completed Questionnaire from each Purchaser in order to include such
Purchaser’s shares of Common Stock in the Registration Statement.

The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process. The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information. Accordingly, Purchasers are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling securityholder in the
Registration Statement and related prospectus.

PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate. Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.

Latham & Watkins

140 Scott Drive

Menlo Park, CA 94025

Attn: John Williams

Fax: (650) 463-2600

john.williams@lw.com

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to



--------------------------------------------------------------------------------

your situation. If there is any situation about which you have any doubt, or if
you are uncertain as to the meaning of any terms used in this Questionnaire,
please contact John Williams at: (650) 470-4887.



--------------------------------------------------------------------------------

PART I—STOCK OWNERSHIP

Item 1. Beneficial Ownership.

a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own on the date you complete this Questionnaire. (If none, please so
state in each case.)

 

Amount Beneficially Owned1

  

Number of Shares of

Common Stock Owned

Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the “beneficial owner”1:

  

Total Shares:

     

 

Of such shares:

     

 

Shares as to which you have sole voting power:

     

 

Shares as to which you have shared voting power:

     

 

Shares as to which you have sole investment power:

     

 

Shares as to which you have shared investment power:

     

 

Shares which you will have a right to acquire before 60 days after the date you
complete this questionnaire through the exercise of options, warrants or
otherwise:

     

 

Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?

Answer:

If so, please describe.

b. Pledged Securities. If any of such securities have been pledged or otherwise
deposited as collateral or are the subject matter of any voting trust or other
similar agreement or of any contract providing for the sale or other disposition
of such securities, please give the details thereof.



--------------------------------------------------------------------------------

Answer:

c. Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?

Answer:

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.

 

Name and Address of

Actual Beneficial Owner

  

Relationship of

Such Person To You

  

Number of Shares

Beneficially Owned

d. Shared Voting or Investment Power over Securities. Will any person be deemed
to have beneficial ownership over any of the Securities purchased by you
pursuant to the Purchase Agreement?

Answer:

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
Securities in question.

 

Name and Address of

Beneficial Owner

  

Relationship of

Such Person To You

  

Number of Shares

Beneficially Owned

Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.

Answer:

Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

Answer:



--------------------------------------------------------------------------------

Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.

 

Name   

Nature of

Relationship

Item 5. Broker-Dealer Status. Is the Purchaser a broker-dealer registered
pursuant to Section 15 of the Exchange Act?

¨ Yes.

¨ No.

Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the prospectus.

If so, please answer the remaining questions in this section.

a. If the Purchaser is a registered broker-dealer, please indicate whether the
Purchaser purchased its Common Stock for investment or acquired them as
transaction-based compensation for investment banking or similar services.

Answer:

Note: if the Purchaser is a registered broker-dealer and received its Common
Stock other than as transaction-based compensation, the Company is required to
identify the Purchaser as an underwriter in the Registration Statement and
related prospectus.

b. Is the Purchaser an affiliate of a registered broker-dealer? For purposes of
this Question, an “affiliate” of a specified person or entity means a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person or entity
specified.

¨ Yes.

¨ No.

If so, please answer the remaining questions in this section.

i. Please describe the affiliation between the Purchaser and any registered
broker-dealers:



--------------------------------------------------------------------------------

ii. If the Common Stock were received by the Purchaser other than in the
ordinary course of business, please describe the circumstances:

iii. If the Purchaser, at the time of its receipt of Common Stock, has had any
agreements or understandings, directly or indirectly, with any person to
distribute the Common Stock, please describe such agreements or understandings:

Note that if the Purchaser is an affiliate of a broker-dealer and did not
receive its Common Stock in the ordinary course of business or at the time of
receipt had any agreements or understandings, directly or indirectly, to
distribute the securities, the Company must identify the Purchaser as an
underwriter in the prospectus.

Item 6. Nature of Beneficial Holding. The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that exercise(s)
sole or shared voting or dispositive power over the Registrable Securities (as
defined in the Registration Rights Agreement).

 

  a. Is the Purchaser a natural person?

¨ Yes.

¨ No.

b. Is the Purchaser required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example, Form
10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or 15(d) of the Exchange
Act?

¨ Yes.

¨ No.

c. Is the Purchaser an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?

¨ Yes.

¨ No.

If a subsidiary, please identify the publicly held parent entity:



--------------------------------------------------------------------------------

d. If you answered “no” to questions (a), (b) and (c) above, please identify the
controlling person(s) of the Purchaser (the “Controlling Entity”). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:

***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***

PART II—CERTAIN TRANSACTIONS

Item 7. Transactions with the Company. If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since June 1, 2013,
or in any currently proposed transactions or series of transactions in which the
Company or any of its subsidiaries will be a party, in which the amount involved
exceeds $120,000, please specify (a) the names of the parties to the
transaction(s) and their relationship to you, (b) the nature of the interest in
the transaction, (c) the amount involved in the transaction, and (d) the amount
of the interest in the transaction. If the answer is “none”, please so state.

Answer:

 

Item 8. Third Party Payments. Please describe any compensation paid to you by a
third party pursuant to any arrangement between the Company and any such third
party.

Answer:

 

PART III—PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;



--------------------------------------------------------------------------------

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   through brokers, dealers or underwriters that may act solely as agents;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of disposition; and

 

  •   any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the



--------------------------------------------------------------------------------

participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such shares of common stock were sold, (iv) the commissions paid
or discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction. In addition, upon being notified
in writing by a selling stockholder that a donee or pledge intends to sell more
than 500 shares of common stock, we will file a supplement to this prospectus if
then required in accordance with applicable securities law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares. The foregoing may affect
the marketability of the common stock.

The aggregate proceeds to the selling securityholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from this
offering.



--------------------------------------------------------------------------------

We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (b) the date
on which the shares of common stock covered by this prospectus may be sold by
non-affiliates without any volume limitations or pursuant to Rule 144 of the
Securities Act.

*            *             *

The undersigned has reviewed the Plan of Distribution set forth above and does
not have a present intention of effecting a sale in a manner not described
therein.

 

             Agree                   Disagree   

 

        (If left blank, response will be deemed to be “Agree”.)

The undersigned hereby represents that the undersigned understands, pursuant to
Interpretation A.65 in the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997, a copy of which is attached hereto as Exhibit 1, that the
undersigned may not make any short sale of the Common Stock prior to the
effectiveness of the Registration Statement, and further covenants to the
Company that the undersigned will not engage in any short sales of such stock to
be registered under the Registration Statement prior to its effectiveness.



--------------------------------------------------------------------------------

SIGNATURE

The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement.
If at any time any of the information set forth in my responses to this
Questionnaire has materially changed due to passage of time, or any development
occurs which requires a change in any of my answers, or has for any other reason
become incorrect, the undersigned agrees to furnish as soon as practicable to
the individual to whom a copy of this Questionnaire is to be sent, as indicated
and at the address shown on the first page hereof, any necessary or appropriate
correcting information. Otherwise, the Company is to understand that the above
information continues to be, to the best of my knowledge, information and
belief, complete and correct.

Upon any sale of Common Stock pursuant to the Registration Statement, the
undersigned hereby agrees to deliver to the Company and the Company’s transfer
agent the Certificate of Subsequent Sale set forth in Exhibit I hereto.

The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.

 

  Name of Purchaser:     Date:                     , 2015   Signature:      
Print Name:       Title (if applicable):       Address:    

          Street    

 

    City                                   
       State                                      Zip Code    

 

    Telephone Number    

 

    Facsimile Number



--------------------------------------------------------------------------------

FOOTNOTES

 

1. Beneficial Ownership. You are the beneficial owner of a security, as defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security. You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.

This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.

 

2. Associate. The term “associate”, as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary. The term “relative of yours” as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company.

Please identify your associate referred to in your answer and indicate your
relationship.



--------------------------------------------------------------------------------

3. Immediate Family. The members of your “immediate family” are deemed to
include the following: your spouse; your parents; your children; your siblings;
your mother-in-law or father-in-law; your sons- and daughters-in-law; and your
brothers- and sisters-in-law.

 

4. Transactions. The term “transaction” is to be understood in its broadest
sense, and includes the direct or indirect receipt of anything of value. Please
note that indirect as well as direct material interests in transactions are to
be disclosed. Transactions in which you would have a direct interest would
include your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.



--------------------------------------------------------------------------------

Exhibit 1

Securities Act Sections Compliance and Disclosure Interpretations
Section 239.10: “An issuer filed a Form S-3 registration statement for a
secondary offering of common stock which is not yet effective. One of the
selling shareholders wanted to do a short sale of common stock “against the box”
and cover the short sale with registered shares after the effective date. The
issuer was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”



--------------------------------------------------------------------------------

Exhibit I

CERTIFICATE OF SUBSEQUENT SALE

American Stock Transfer & Trust Company, LLC

RE: Sale of Shares of Common Stock of Ardelyx, Inc. (the “Company”) pursuant to
the Company’s Prospectus dated                     ,              (the
“Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):      

Record Holder (e.g., if held in name of nominee):      

Book Entry Position or Restricted Stock Certificate No.(s):      

Number of Shares Sold:      

Date of Sale:      

In the event that you receive a stock certificate(s) or evidence of a book entry
position representing more shares of Common Stock than have been sold by the
undersigned, then you should return to the undersigned a newly issued
certificate or book entry position for such excess shares in the name of the
Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a stop
transfer on your records with regard to such certificate. Notwithstanding the
foregoing, in the event that the undersigned executes and delivers to you and to
the Company the certification set forth on Annex I, upon instructions from the
Company, you should return to the undersigned a newly issued certificate or book
entry position for such excess shares of Common Stock in the name of the Record
Holder without any restrictive legend. In addition, no subsequent certification
will be required to be delivered to you by the undersigned provided that the
representations and warranties set forth on Annex I have been delivered to you
and continue to be accurate.



--------------------------------------------------------------------------------

        Very truly yours,   Dated:  

 

    By:  

 

        Print Name:    

 

        Title:    

cc:

  Ardelyx, Inc.       34175 Ardenwood Blvd.       Suite 200       Fremont, CA
94555       Attn: General Counsel    



--------------------------------------------------------------------------------

Annex I

In connection with any excess shares to be returned to the Selling Stockholder
upon a sale of shares of Common Stock of Ardelyx, Inc. (the “Company”) included
in the table of Selling Stockholders in the Prospectus, the undersigned hereby
certifies to the Company and American Stock Transfer & Trust Company, LLC, that:

1. In connection with the sale by the undersigned stockholder of any of the
shares of Common Stock, the undersigned stockholder will deliver a copy of the
Prospectus included in the Registration Statement to the purchaser directly or
through the undersigned stockholder’s broker-dealer in compliance with the
requirements of the Securities Act of 1933 and the Securities Exchange Act of
1934.

2. Any such sale will be made only in the manner described under “Plan of
Distribution” in the Prospectus.

3. The undersigned stockholder will only sell the shares of Common Stock while
the Registration Statement is effective, unless another exemption from
registration is available.

4. The Company and its attorneys may rely on this letter to the same extent as
if it were addressed to them.

5. The undersigned stockholder agrees to notify you immediately of any
development or occurrence which to his, her or its knowledge would render any of
the foregoing representations and agreements inaccurate.

All terms not defined herein are as defined in the Securities Purchase Agreement
entered into in June 2015 among the Company and the Purchasers.

 

      Very truly yours, Dated:  

 

    By:    

      Print Name:  

 

      Title:  

 



--------------------------------------------------------------------------------

APPENDIX III



--------------------------------------------------------------------------------

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 2, 2015, by and among Ardelyx, Inc., a Delaware corporation (the
“Company”), and the investors signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of June 2, 2015, among the Company and the Purchasers (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Advice” shall have the meaning set forth in Section 7(d).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 90th day following the Closing
Date (or the 120th day following the Closing Date in the event the Initial
Registration Statement is reviewed by the Commission), (b) with respect to any
additional Registration Statements which may be required pursuant to Section 2,
the 90th day following the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement is required under
such Section (or the 120th day following such date in the event such additional
Registration Statement is reviewed by the Commission). If the Effectiveness Date
falls on a Saturday, Sunday or other date that the Commission is closed for
business, the Effectiveness Date shall be extended to the next day on which the
Commission is open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
45th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 45th day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required under such Section.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).

“Losses” shall have the meaning set forth in Section 6(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Reduction Securities” shall have the meaning set forth in Section 2(b).

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement, (ii) the Underlying Shares issuable upon exercise of the Warrants
issued pursuant to the Purchase Agreement and (iii) any other shares of Common
Stock issued as (or issuable upon conversion or exercise of any warrant, right
or other security which is issued as) a dividend or other distribution with
respect to, in exchange for or in replacement of the Shares or the Underlying
Shares; provided,, however, that any such Registrable Securities shall cease to
be Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a



--------------------------------------------------------------------------------

Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by the Holder in accordance with
such effective Registration Statement, (b) such Registrable Securities have been
previously sold in accordance with Rule 144, or (c) such securities become
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144 as set forth in a written
opinion letter to such effect, addressed, delivered and acceptable to the
Company’s transfer agent and the affected Holders (assuming that such securities
and any securities issuable upon exercise, conversion or exchange of which, or
as a dividend upon which, such securities were issued or are issuable, were at
no time held by any Affiliate of the Company), as reasonably determined by the
Company, upon the advice of counsel to the Company.

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” shall have the meaning set forth in the Purchase Agreement.

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Market, or, if the Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“Underlying Shares” shall have the meaning set forth in the Purchase Agreement.

“Warrants” shall have the meaning set forth in the Purchase Agreement.



--------------------------------------------------------------------------------

2. Registration.

(a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement filed hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A. The Company shall use its
commercially reasonable efforts to cause a Registration Statement filed under
this Agreement to be declared effective under the Securities Act promptly but,
in any event, no later than the Effectiveness Date for such Registration
Statement, and shall, subject Section 7(d) hereof, use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the earlier of (i) the date that is three years
after the Closing Date and (ii) the date on which all securities under such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). Notwithstanding the foregoing, the Company shall be
entitled to suspend the effectiveness of the Registration Statement at any time
prior to the expiration of the Effectiveness Period for up to an aggregate of 30
consecutive Trading Days or an aggregate of 60 Trading Days (which need not be
consecutive) in any given 360-day period. It is agreed and understood that the
Company shall, from time to time, be obligated to file one or more additional
Registration Statements to cover any Registrable Securities which are not
registered for resale pursuant to a pre-existing Registration Statement.

(b) Notwithstanding anything contained herein to the contrary, in the event that
the Commission limits the amount of Registrable Securities that may be included
and sold by Holders in any Registration Statement, including the Initial
Registration Statement, pursuant to Rule 415 or any other basis, the Company may
reduce the number of Registrable Securities included in such Registration
Statement on behalf of the Holders in whole or in part (in case of an exclusion
as to a portion of such Registrable Securities, such portion shall be allocated
pro rata among such Holders first in proportion to the respective numbers of
Registrable Securities represented by Underlying Shares requested to be
registered by each such Holder over the total amount of Registrable Securities
represented by Underlying Shares, and second in proportion to the respective
numbers of Registrable Securities represented by Shares requested to be
registered by each such Holder over the total amount of Registrable Securities
represented by Shares) (such Registrable Securities, the “Reduction
Securities”). In such event the Company shall give the Holders prompt notice of
the number of such Reduction Securities excluded and the Company will not be
liable for any damages under this Agreement in connection with the exclusion of
such Reduction Securities. The Company shall use its commercially reasonable
efforts at the first opportunity that is permitted by the Commission to register
for resale the Reduction Securities. Such new Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Reduction Securities on Form S-3, in which case such registration shall be on
another appropriate form for such purpose) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached



--------------------------------------------------------------------------------

hereto as Annex A. The Company shall use its commercially reasonable efforts to
cause each such Registration Statement to be declared effective under the
Securities Act as soon as possible but, in any event, no later than the
Effectiveness Date, and shall use its commercially reasonable efforts to keep
such Registration Statement continuously effective under the Securities Act
during the entire Effectiveness Period, subject to Section 7(d) hereof.
Notwithstanding the foregoing, the Company shall be entitled to suspend the
effectiveness of such Registration Statement at any time prior to the expiration
of the Effectiveness Period for an aggregate of no more than 30 consecutive
Trading Days or an aggregate of 50 Trading Days (which need not be consecutive)
in any given 360-day period.

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Date, (ii) the Initial Registration Statement is not
declared effective by the Commission (or otherwise does not become effective) on
or prior to the Effectiveness Date or (iii) after the date it is declared
effective by the Commission and except as provided in Sections 2(e) and (f) and
Section 3(h), (A) such Registration Statement ceases for any reason (including
without limitation by reason of a stop order, or the Company’s failure to update
the Registration Statement), to remain continuously effective as to all
Registrable Securities included in such Registration Statement or (B) the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities for any reason (other than due to a change in the “Plan
of Distribution” or the inaccuracy of any information regarding the Holders) in
each case for more than an aggregate of thirty (30) consecutive Trading Days or
sixty (60) Trading Days (which need not be consecutive) in any given 360-day
period (other than as a result of a breach of this Agreement by such Holder), or
(iv) the Company fails to satisfy the current public information requirement
pursuant to Rule 144(c)(1) as a result of which the Holders who are not
affiliates are unable to sell Registrable Securities without restriction under
Rule 144 (or any successor thereto), (any such failure or breach in clauses
(i) through (iv) above being referred to as an “Event,” and, for purposes of
clauses (i), (ii) or (iv), the date on which such Event occurs, or for purposes
of clause (iii), the date on which such thirty (30) or fifty (60) Trading Day
period is exceeded, being referred to as an “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the earlier of
(1) the applicable Event is cured or (2) the Registrable Securities are eligible
for resale pursuant to Rule 144 without manner of sale or volume restrictions or
the current public information requirement, the Company shall pay to each Holder
an amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to one percent (1%) of the aggregate purchase price paid by
such Holder pursuant to the Purchase Agreement for any unregistered Registrable
Securities then held by such Holder. The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period (except in respect of an Event described in
Section 2(c)(iv) herein), (it being understood that this sentence shall not
relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Deadline) and in no event shall, the aggregate amount of
Liquidated Damages (excluding Liquidated Damages payable in respect of an Event
described in Section 2(c)(iv) herein) payable to a Holder exceed, in the
aggregate, five percent (5%) of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement) and (2) in no event shall the Company be
liable in any thirty (30) day period for Liquidated Damages under this Agreement
in excess of one percent (1%) of the aggregate purchase price paid by the



--------------------------------------------------------------------------------

Holders pursuant to the Purchase Agreement. The Liquidated Damages pursuant to
the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of an Event, except in the case of the first Event
Date. The Company shall not be liable for Liquidated Damages under this
Agreement as to any Registrable Securities which are not permitted by the
Commission to be included in a Registration Statement. In such case, the
Liquidated Damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted to be included in such Registration
Statement. The Effectiveness Deadline for a Registration Statement shall be
extended without default or Liquidated Damages hereunder in the event that the
Company’s failure to obtain the effectiveness of the Registration Statement on a
timely basis results from the failure of a Purchaser to timely provide the
Company with information requested by the Company and necessary to complete the
Registration Statement in accordance with the requirements of the Securities Act
(in which the Effectiveness Deadline would be extended with respect to
Registrable Securities held by such Purchaser).

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders copies of all such documents proposed to be
filed (other than those incorporated by reference). Notwithstanding the
foregoing, the Company shall not be required to furnish to the Holders any
prospectus supplement being prepared and filed solely to name new or additional
selling securityholders unless such Holders are named in such prospectus
supplement. In addition, in the event that any Registration Statement is on Form
S-1 (or other form which does not permit incorporation by reference), the
Company shall not be required to furnish to the Holders any prospectus
supplement containing information included in a report or proxy statement filed
under the Exchange Act that would be incorporated by reference in such
Registration Statement if such Registration Statement were on Form S-3 (or other
form which permits incorporation by reference). The Company shall duly consider
any comments made by Holders and received by the Company not later than two
Trading Days prior to the filing of the Registration Statement, but shall not be
required to accept any such comments to which it reasonably objects.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as Selling Stockholders
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the



--------------------------------------------------------------------------------

Company; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
Selling Stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided, that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, each such Holder makes no acknowledgement
that any such information is material, non-public information.

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.



--------------------------------------------------------------------------------

(e) Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
reasonably requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the EDGAR system.

(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. Subject
to Section 7(d) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(g) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of those jurisdictions within the United
States as any Holder reasonably requests in writing to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(j) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive control over the shares and any other information
with respect to such Holder as the Commission requests.



--------------------------------------------------------------------------------

4. Holder’s Obligations. Each Holder agrees, by acquisition of the Registrable
Securities, that no Holder shall be entitled to sell any of such Registrable
Securities pursuant to a Registration Statement or to receive a Prospectus
relating thereto, unless such Holder has furnished the Company with all material
information required to be set forth in the Purchaser Questionnaire and Selling
Stockholder Questionnaire pursuant to the Purchase Agreement. Any sale of any
Registrable Securities by any Holder shall constitute a representation and
warranty by such Holder that the information regarding such Holder is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, and that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact regarding such Holder or omit to
state any material fact regarding such Holder necessary to make the statements
in such Prospectus, in the light of the circumstances under which they were
made, not misleading, solely to the extent such facts are based upon information
regarding such Holder furnished in writing to the Company by such Holder for use
in such Prospectus.

5. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Principal Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) reasonable fees and disbursements
of counsel to the Holders, in an amount not to exceed $35,000, (vi) Securities
Act liability insurance, if the Company so desires such insurance, and
(vii) reasonable fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder. In no event shall the Company be responsible for any broker
or similar commissions of any Holder or, except to the extent provided for in
the Transaction Documents, any legal fees or other costs of the Holders.

6. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each Holder, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,



--------------------------------------------------------------------------------

from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by such Holder of an outdated or defective Prospectus after the Company has
validly notified such Holder in writing (in accordance with Section 7(h) below)
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of an Advice (as defined below) or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not a “Seasoned Issuer” and the prospectus delivery requirements of
the Securities Act apply to sales by such Holder, such Holder’s failure to
comply with the prospectus delivery requirements of the Securities Act or
(y) any untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising solely out of or based solely upon any omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this



--------------------------------------------------------------------------------

purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has validly notified such Holder in writing (in
accordance with Section 7(h) below) that the Prospectus is outdated or defective
and prior to the receipt by such Holder of an Advice or an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of the Advice or the amended or supplemented Prospectus the misstatement
or omission giving rise to such Loss would have been corrected. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c). The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.



--------------------------------------------------------------------------------

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(c) Subsequent Registration Rights. Until the Initial Registration Statement
required hereunder is declared effective by the Commission, the Company shall
not enter into any agreement granting any registration rights with respect to
any of its securities to any Person without the written consent of Holders
representing no less than a majority of the then outstanding Registrable
Securities; provided, that this Section 7(c) shall not prohibit the Company from
fulfilling its obligations under any other registration rights agreements
existing as of the date hereof.

(d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

(e) Furnishing of Information. Each Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.

(f) Piggy-Back Registrations. If at any time during the Effectiveness Period,
except as contemplated by Section 2(b) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to



--------------------------------------------------------------------------------

equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, then the Company shall send to each
Holder a written notice of such determination and, if within 15 days after the
date of such notice, any such Holder shall so request in writing, the Company
shall include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section 7(f) that are eligible for resale pursuant to Rule 144 promulgated
under the Securities Act without volume limitation or that are the subject of a
then effective Registration Statement; provided, further, however, if there is
not an effective Registration Statement covering all of the Registrable
Securities during the Effectiveness Period, the Company may file a registration
statement with the Commission to register equity securities of the Company to be
sold on a primary basis, provided that the Company does not sell any such shares
until there is an effective Registration Statement covering all of the
Registrable Securities. The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 7(f) prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.

(g) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than a majority of the then outstanding
Registrable Securities. The Company shall provide prior notice to all Holders of
any proposed waiver or amendment. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

(i) Termination of Registration Rights. For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of a Filing Date, then the Company shall
have no obligation to file, caused to be declared effective or to keep effective
any Registration Statement hereunder (including any Registration Statement
previously filed pursuant to this Agreement) and (ii) all registration rights
granted to the Holders hereunder (including the rights set forth in Sections
7(c) and 7(f)), shall terminate in their entirety effective on the first date on
which there shall cease to be any Registrable Securities outstanding. If not
previously terminated pursuant to the foregoing sentence, it is expressly agreed
and understood that all registration rights granted to the Holder pursuant to
this Agreement shall terminate as to the Holder on the earlier of (a) such time
following the date that is five (5) years following the date of this Agreement
that the Holders own in the aggregate less than 25% of the number of Registrable
Securities that the Holders owned in the aggregate as of the date hereof (as
adjusted for stock splits, combinations, dividends, recapitalizations and the
like) and (b) the date that is ten (10) years following the date of this
Agreement.



--------------------------------------------------------------------------------

(h) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile or electronic mail, or
mailed by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of facsimile or electronic mail transmission, or when so
received in the case of mail or courier, and addressed as follows:

if to the Company, to:

Ardelyx, Inc.

34175 Ardenwood Blvd.

Fremont, California

Attention: Chief Executive Officer

Facsimile: (510) 745-0493

E-Mail: mraab@ardelyx.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Mark Roeder

Facsimile: (650) 463-2600

E-Mail: mark.roeder@lw.com

 

If to a Purchaser:    To the address set forth under such Purchaser’s name on
the signature pages hereto If to any other Person who is then the registered
Holder:    To the address of such Holder as it appears in the stock transfer
books of the Company

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(i) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Each Holder may assign its respective
rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.

(j) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

(k) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the



--------------------------------------------------------------------------------

interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of San Francisco. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of San Francisco for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(n) Use of Terms. The parties agree and acknowledge that when, in this
Agreement, the Company is required to use its reasonable best efforts to perform
any covenant under this Agreement, such requirement shall not obligate the
Company, in the reasonable judgment of the disinterested members of its Board of
Directors, to perform any act that will have a material adverse effect on the
Company.

(o) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(p) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser hereunder is several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder. The
decision of each Purchaser to purchase Securities pursuant to the Transaction
Documents has been made independently of any other Purchaser. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Purchaser pursuant hereto or thereto, shall be deemed to



--------------------------------------------------------------------------------

constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

ARDELYX, INC.

By:

 

 

Name: Michael Raab

Title: President and Chief Executive Officer

Signature Pages to Registration Rights Agreement



--------------------------------------------------------------------------------

PURCHASERS:

 

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

 

Fax:  

 

Email:  

 

 

Signature Pages to Registration Rights Agreement



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   through brokers, dealers or underwriters that may act solely as agents;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of disposition; and

 

  •   any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.



--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon being notified in writing by a selling stockholder that a donee or pledge
intends to sell more than 500 shares of common stock, we will file a supplement
to this prospectus if then required in accordance with applicable securities
law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.



--------------------------------------------------------------------------------

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares. The foregoing may affect
the marketability of the common stock.

The aggregate proceeds to the selling securityholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from this
offering.

We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (b) the date
on which the shares of common stock covered by this prospectus may be sold by
non-affiliates without any volume limitations or pursuant to Rule 144 of the
Securities Act.



--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

June 2, 2015

This Schedule of Exceptions is being furnished by Ardelyx, Inc., a Delaware
corporation, (the “Company”), to the Purchasers listed on Exhibit A to that
certain Securities Purchase Agreement of even date herewith by and among the
Company and such Purchasers (the “Agreement”) in connection with the execution
and delivery of the Agreement, pursuant to Section 4 of the Agreement. Unless
the context otherwise requires, all capitalized terms used in this Schedule of
Exceptions shall have the respective meanings ascribed to such terms in the
Agreement.

This Schedule of Exceptions and the information, descriptions and disclosures
included herein is intended to set forth exceptions to the representations and
warranties of the Company contained in the Agreement. The contents of all
agreements and other documents referred to in a particular section of this
Schedule of Exceptions are incorporated by reference into such particular
section as though fully set forth in such section.

 

4.9 No Material Adverse Change

On or about the date hereof, the Company has entered into a Termination
Agreement with AstraZeneca AB, a Material Contract.

 

4.16 Contracts

On or about the date hereof, the Company has entered into a Termination
Agreement with AstraZeneca AB which the Company expects to describe on a Current
Report on Form 8-K within the time period required by the SEC.

 

1



--------------------------------------------------------------------------------

SCHEDULE 1

Name

Peter Schultz

New Enterprise Associates 12, Limited Partnership

New Enterprise Associates 15, L.P.

NEA 15 Opportunity Fund, L.P.

Form of Affiliate Legend

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
ISSUER AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933 AND
MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE REQUIREMENTS OF
RULE 144 OR PURSUANT TO A REGISTRATION STATEMENT UNDER SAID ACT OR AN EXEMPTION
FROM SUCH REGISTRATION.”